Exhibit 10.98

 

 

 

 

 

 

 

Dated: January 1st, 2020

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

VE TECHNOLOGY LIMITED (1)

 

 

AND

 

 

ORBITAL GAS SYSTEMS LIMITED (2)

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AGREEMENT

 

for the sale and purchase of VE Technology Designated Intellectual Property

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Contents

 

1 DEFINITIONS AND INTERPRETATION 3 2 SALE OF THE DESIGNATED INTELLECTUAL
PROPERTY 7 3 CONSIDERATION 7 4 COMPLETION 8 5 ANTI-EMBARRASSMENT 8 6 SELLER
WARRANTIES 8 7 BUYER WARRANTIES 8 8 CONFIDENTIALITY 9 9 PRESERVATION OF RIGHTS
10 10 ENTIRE AGREEMENT 11 11 ALTERATIONS 11 12 COUNTERPARTS 11 13 PAYMENT OF
COSTS 12 14 CUMULATIVE RIGHTS 12 15 SEVERABILITY 12 16 APPLICABLE LAW AND
SUBMISSION TO JURISDICTION 12

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on January 1st, 2020

 

BETWEEN:

 

 

(1)

VE TECHNOLOGY LIMITED, a private company incorporated in England under number
04029322 and having its registered office at Column House, London Road,
Shrewsbury, Shropshire, SY2 6NN (the "Seller"), and

 

 

(2)

ORBITAL GAS SYSTEMS LIMITED, a private company incorporated in England under
number 01868383 and having its registered office at Cold Meece, Stone,
Staffordshire ST15 0QN (the "Buyer")

 

IT IS AGREED as follows:

 

 

1

DEFINITIONS AND INTERPRETATION

 

 

1.1

In this Agreement unless the context otherwise requires:

 

Buyer Warranties

the warranties given by the Buyer contained in clause 6;

   

CA 2006

the Companies Act 2006;

   

Completion

completion of the sale and purchase of the Intellectual Property Rights by
the performance by the Parties of their respective obligations under clause 3.2

   

Completion Date

Receipt of final payment under clause 3.2 c)

   

Confidential Information

all written information and records wherever located (including accounts,
business plans and financial forecasts, Tax records, correspondence, designs,
drawings, manuals, specifications, customer, sales and supplier information,
technical or commercial expertise, software, formulae, processes, trade secrets,
methods, knowledge and Know- How) and which are not publicly available;

   

Connected Person

in relation to any person, a person who is connected within the meaning of
sections 1122 and 1123 CTA 2010 or section 993 Income Tax Act 2007;

   

Contracts Act

the Contracts (Rights of Third Parties) Act 1999;

   

CTA 2010

the Corporation Tax Act 2010;

   

Designated Intellectual Property

the intellectual property listed in schedule 1;

enactment

any statute or statutory provision (whether of the United Kingdom or elsewhere),
subordinate legislation (as defined by section 21(1) Interpretation Act 1978)
and any other subordinate legislation made under any such statute or
statutory provision;

   

Encumbrance

any option, trust, power of sale, title retention, pre-emption right, right of
first refusal, Security Interest or other right,
claim or interest, whether legal or equitable, of any third party (or an
agreement or commitment to create any of them);

   

Group Company

in relation to any company means any subsidiary or holding company of that
company or any subsidiary of any such holding company and "Group" shall be
construed accordingly;

 

 

--------------------------------------------------------------------------------

 

 

HMRC

Her Majesty’s Revenue & Customs or, where relevant, its predecessor bodies or
either of them;

   

holding company

a holding company as defined by section 1159 CA 2006;

   

Intellectual Property Rights

Patents, utility models, copyright and related rights, trademarks, service
marks, rights in trade dress or get-up, rights in goodwill or to sue for passing
off, unfair competition rights, rights in designs, rights in computer software,
database rights, topography rights, moral rights, rights in Know-How and any
other intellectual property rights, in each case whether registered or
unregistered and including all applications for and renewals or extensions of
such rights, and all similar or equivalent rights or forms of protection in any
part of the world but specifically excluding any copyright or other rights in
any emails or other communications created by the Sellers of the designated
intellectual property;

   

Know-How

confidential technical information in written form owned by Seller including
inventions, discoveries, processes and procedures, ideas, concepts, formulae,
specifications, tests and results of experimentation and testing, all relating
to the use of the Designated Intellectual Property in the manufacture of
thermowells, sample probes, injection probes, sample systems, PTi products;
fluid pre heating device and sorbent tube holding devices but excluding (for the
avoidance of doubt): (i) any Intellectual Property Rights that do not form part
of the Designated Intellectual Property, including intellectual property owned
by JDSE Ltd; (ii) any confidential technical information pertaining to the same;
and (iii) the use of the Designated Intellectual Property for purposes and
products other than that set out above

   

Official Requirement

any enactment, ordinance, pact, decree, treaty, code, directive, order, notice
or official published plan or policy with legal or actual force in any
geographical area and/or over any class of persons;

   

Parties

the Buyer and the Seller (and "Party" shall mean any of them);

   

Relevant Authority

any person or authority (including any nation, national or local governmental or
international organization and any subdivision or agency or executive arm of any
of them, any court or judicial officer or any securities exchange) with legal or
de facto power to impose and/or enforce compliance with any Official
Requirement;

   

subsidiary

a subsidiary as defined by section 1159 CA 2006;

   

Tax

all taxes, duties, levies, imposts, charges, deductions and
withholdings in the nature of tax and in all cases together with all associated
or supplemental penalties, interest, fines and default surcharges and "Taxation"
shall be defined accordingly;

   

Tax Authority

any taxing or other authority (whether within or outside the United Kingdom)
competent to impose, assess, administer or collect any Tax, including HMRC;

   

VAT

in the United Kingdom, Value Added Tax as charged pursuant to VATA 1994 and, in
any other state of the European Union, taxes in those states imposed by or in
compliance with Council Directive 2006/112/EC of the European Union (as amended
from time to time);

 

 

--------------------------------------------------------------------------------

 

 

 

1.2

In this Agreement unless the context otherwise requires:

 

 

(a)

references to a clause or schedule or appendix are to a clause of, or a schedule
to, or an appendix to, this Agreement, references to this Agreement include its
schedules and references in a schedule or part of a schedule to a paragraph are
to a paragraph of that schedule or that part of that schedule;

 

 

(b)

references to this Agreement or any other document or to any specified provision
in any of them are to this Agreement, that document or that provision as in
force for the time being and as amended from time to time in accordance with
their terms or, as the case may be, with the agreement of the relevant Parties;

 

 

(c)

words importing the singular include the plural and vice versa, words importing
a gender include every gender and references to persons include corporations,
partnerships and other unincorporated associations or bodies of persons;

 

 

(d)

the words and phrases "other", "including" and "in particular" shall not limit
the generality of any preceding words or be construed as being limited to the
same class as the preceding words where a wider construction is possible;

 

 

(e)

a person is connected with another person if he is so connected within the
meaning of sections 1122 and 1123 CTA 2010 or section 993 Income Tax Act 2007;

 

 

(f)

a reference to any enactment shall include:

 

 

(i)

any provision which it has re-enacted (with or without modification) or
modified; and

 

 

(ii)

that enactment as re-enacted, replaced or modified from time to time, whether
before, on or after the date of this Agreement,

 

but any such changes taking effect after the date of this Agreement shall not
impose any additional liability or obligation on any of the Parties or deprive
any of them of any right, in each case under this Agreement; and

 

 

(g)

references to books, records or other information include paper, electronically
or magnetically stored data, film, microfilm, and information in any other form
and references to "writing" or "written" include faxes and any other method of
reproducing words in a legible and non-transitory form (excluding email).

 

 

--------------------------------------------------------------------------------

 

 

 

1.3

Any reference in this Agreement in relation to any time after exit day to:

 

 

(a)

any EU directive, EU regulation, EU decision, EU tertiary legislation or
provision of the EEA agreement (an "EU Matter") which forms part of domestic law
by application of section 3 European Union (Withdrawal) Act 2018 shall be read
as a reference to that EU Matter as it forms (by virtue of section 3 European
Union (Withdrawal) Act 2018) part of domestic law and as modified by domestic
law from time to time; and

 

 

(b)

any EU entity shall be read as a reference to the UK institution, authority or
body to which its functions were transferred,

 

and words and expressions used in this clause 1.3 shall have the meanings given
to them respectively in the European Union (Withdrawal) Act 2018.

 

 

1.4

The contents table and the descriptive headings to clauses, schedules and
paragraphs in this Agreement (and notes in brackets describing the subject
matter of any enactment) are inserted for convenience only, have no legal effect
and shall be ignored in interpreting this Agreement.

 

 

1.5

The schedules and appendices to this Agreement form an integral part of this
Agreement.

 

 

2

SALE OF THE DESIGNATED INTELLECTUAL PROPERTY

 

 

2.1

On the terms and subject to the conditions in this Agreement, the Sellers shall
sell to the Buyer, and the Buyer shall purchase from the Seller, the Designated
Intellectual Property on the Completion Date.

 

 

2.2

The Seller covenants with the Buyer that they have the right to dispose of the
legal and beneficial title to the Designated Intellectual Property shown in
schedule 1

 

 

2.3

Title to, beneficial ownership of, and any risk attaching to, the Designated
Intellectual Property shall pass to the Buyer on Completion and the Designated
Intellectual Property shall be sold and purchased together with all rights and
benefits attached or accruing to them at Completion.

 

 

3

CONSIDERATION

 

 

3.1

The agreed headline price between the Parties for the Designated Intellectual
Property is the sum of £1,500,000 (the “Headline Price”).

 

 

--------------------------------------------------------------------------------

 

 

 

3.2

Said Headline Price shall be paid as follows:

 

(a)

Five equal payments of £20,000 per month starting 1st November 2019 to 1st March
2020 totaling £100,000;

 

(b)

One payment of £650,000 on March 31, 2020; and,

 

(c)

One final payment of £750,000 on July 31, 2020.

 

3.3

Failure to make any of the payments contributing towards the headline price
within 5 working days of the due date will result in this agreement being
terminated and the Intellectual Property Rights remaining solely owned by the
Seller and payments to date will be forfeited to the Seller as recognition of
the access to the Intellectual Property Rights from the date of this Agreement

 

3.4

All sums payable by the Buyer under this Agreement shall be paid free and clear
of all deductions, withholdings, set offs or counterclaims whatsoever save only
as may be required by law.

 

 

4

COMPLETION

 

 

4.1

Completion shall take place at the offices of the Sellers' Solicitors (or at
such other place as the Parties may agree), on the Completion Date when all (but
not part only unless the Parties shall so agree in writing) of the business set
out in clause 3.2 shall be transacted.

 

 

4.2

No Party shall be obliged to complete the sale and purchase of the Intellectual
Property Rights unless the sale and purchase of all of the Intellectual Property
Rights is completed with simultaneous effect.

 

 

5

ANTI-EMBARRASSMENT

 

5.1

The Buyer hereby covenants with the Seller that the Buyer shall pay to the
Seller a sum equal to 50% of the net proceeds (less the Consideration) if a
disposal of the Designated Intellectual Property is made within 24 months of the
Completion Date.

 

 

6

SELLER WARRANTIES

 

 

6.1

The Seller warrants to the buyer that there is no matter within its actual
knowledge at the date of this Agreement which is inconsistent with any knowledge
having made reasonable enquiries of William Clough, Nic Clough and Dan Ford. No
further warranties (relating to the Company, the Designated Intellectual
Property or otherwise) are given or implied.

 

 

--------------------------------------------------------------------------------

 

 

 

7

BUYER WARRANTIES

 

 

7.1

The Buyer warrants to the Sellers as at the date of this Agreement that (the
"Buyer Warranties"):

 

 

(a)

it has the requisite power and authority to enter into and perform its
obligations under this Agreement;

 

 

(b)

it is validly incorporated, in existence and duly registered under the laws of
England and has full power to conduct its business as currently conducted;

 

 

(c)

compliance with the terms of this Agreement shall not breach or constitute a
default under:

 

 

(i)

any agreement or instrument to which the Buyer is a party or by which it is
bound; or

 

 

(ii)

any order, judgment, decree or other restriction applicable to the Buyer;

 

 

(d)

no petition has been presented, or order has been made and no resolution has
been passed for the winding up of the Buyer, nor has an administrative receiver
or a receiver been appointed to the whole or any part of the property of the
Buyer;

 

 

(e)

no administration order has been made appointing an administrator in respect of
the Buyer and no petition has been presented for an administration order in
respect of the Buyer;

 

 

(f)

no receiver or receiver and manager has been appointed of the whole or part of
the business or assets of the Buyer;

 

 

(g)

no voluntary arrangement has been proposed under section 1 of the Insolvency Act
1986 in respect of the Buyer. No compromise or arrangement has been proposed,
agreed to or sanctioned under part 26 of the Companies Act 2006 in respect of
the Buyer;

 

 

(h)

the Buyer is not insolvent or unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986;

 

 

(i)

there is no unsatisfied judgment or court order outstanding against the Buyer;
and so far as the Buyer is aware, no agreement has been entered into or steps
taken in relation to any of the foregoing.

 

 

--------------------------------------------------------------------------------

 

 

 

8

CONFIDENTIALITY

 

 

8.1

Each Party shall (subject to clause 8.2) keep and procure to be kept secret and
confidential all Confidential Information belonging to the other Party disclosed
or obtained as a result of the discussions and negotiations leading to the
execution of, or the performance of, this Agreement and shall neither use nor
disclose any such Confidential Information except for the purposes of the proper
performance of this Agreement or with the prior written consent of the other
Party. Where disclosure is made to any employee, consultant, adviser, agent, it
shall be made subject to obligations equivalent to those set out in this
Agreement. Each Party shall use its best endeavors to procure that any such
employee, consultant, adviser or agent complies with all those obligations. Each
Party shall be responsible to the other Party in respect of any disclosure or
use of any of the other Parties’ Confidential Information by a person to whom
disclosure is made. In this clause 8 disclosure includes disclosure in writing
or by any other means.

 

 

8.2

The obligations of confidentiality in this clause 8 shall not extend to a Party
in respect of any matter which:

 

 

(a)

is in, or has become part of, the public domain other than as a result of a
breach of the obligations of confidentiality under this Agreement;

 

 

(b)

was in that Party’s written records prior to the date of this Agreement and not
subject to any obligations as to confidentiality;

 

 

(c)

that Party can show was independently disclosed to that Party by a third party
entitled to disclose it; or

 

(d)

is required to be disclosed under any Official Requirement or by any Relevant
Authority which is binding on it or on another entity in its corporate group.

 

 

8.3

If a Party proposes to disclose Confidential Information under clause 8.2(d), it
must (to the extent permitted by the relevant law, regulation, rule, order,
court, tribunal or body and, if so, only to the extent practicable):

 

 

(a)

provide the other Party with advance notice of that proposal and a copy of the
information to be disclosed; and

 

 

(b)

subject to any legal requirements, consider in good faith any reasonable
requests made by another Party in relation to the proposed disclosure, before
making that disclosure.

 

 

8.4

No Party may make (and each Party must procure that no person connected with it
nor any of its representatives or professional advisors makes) any public
announcement concerning the subject matter of this Agreement unless it has first
obtained the other Parties' written approval or unless any of the circumstances
in clause 8.2 apply.

 

 

--------------------------------------------------------------------------------

 

 

 

9

PRESERVATION OF RIGHTS

 

 

9.1

Any waiver of any right, obligation or remedy under, or compliance with or
breach of any provision of, this Agreement must be expressly stated in writing
to be such a waiver and must specify the right, remedy, obligation, provision or
breach to which it applies.

 

 

9.2

Any single or partial exercise of any right, power, privilege or remedy arising
under this Agreement shall not preclude or impair any other or further exercise
of that or any other right, power, privilege or remedy.

 

 

10

ENTIRE AGREEMENT

 

 

10.1

This Agreement constitutes the entire agreement between the Parties in relation
to the sale and purchase of the Designated Intellectual Property and other
matters covered by them and supersede any previous agreement or heads of
agreement between the Parties in relation to those matters, which shall cease to
have any further effect. It is agreed that:

 

 

(a)

the Buyer has not entered into this Agreement in reliance on, and the Buyer
unconditionally waives any claims in relation to, any statement, representation,
warranty or undertaking which is not expressly set out or referred to in this
Agreement;

 

 

(b)

in the absence of fraud, the Buyer shall not have any remedy whether in
contract, tort or otherwise in respect of any untrue statement made, to it or
its representatives or agents, prior to this Agreement being entered into and on
which it or they relied other than representations, warranties or undertakings
set out or referred to in this Agreement and that the Buyer's only remedy in
respect of representations, warranties and undertakings set out in this
Agreement shall be for breach of contract; and

 

 

(c)

this clause 10 shall not exclude any remedy or liability for fraud.

 

 

11

ALTERATIONS

 

 

11.1

No purported alteration of this Agreement shall be effective unless it is in
writing, refers specifically to this Agreement and is duly executed by each
Party.

 

 

--------------------------------------------------------------------------------

 

 

 

12

COUNTERPARTS

 

 

12.1

This Agreement may be entered into in the form of two or more counterparts each
executed by one of the Parties but, taken together, executed by both of them
and, provided that each Party duly executes such a counterpart, each of the
executed counterparts, when duly exchanged or delivered, shall be deemed to be
an original, but, taken together, they shall constitute one instrument.

 

 

13

PAYMENT OF COSTS

 

 

13.1

Each Party shall be responsible for that Party’s own legal and other costs
incurred in relation to the negotiation, preparation and completion of this
Agreement and all other relevant documents.

 

 

14

CUMULATIVE RIGHTS

 

 

14.1

The rights of the Parties under this Agreement are independent, cumulative and
without prejudice to all other rights available to it whether as a matter of
common law, statute, custom or otherwise.

 

 

15

SEVERABILITY

 

 

15.1

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, it shall to the extent necessary be deemed not to form part of
this Agreement, and the enforceability of the remaining provisions of this
Agreement shall not be affected. If any illegal, invalid or unenforceable
provision of this Agreement would be legal, valid and enforceable if some part
or parts of it were modified, such provision shall apply with whatever
modification is necessary so that it is legal, valid and enforceable and gives
effect to the commercial intention of the Parties.

 

 

16

APPLICABLE LAW AND SUBMISSION TO JURISDICTION

 

 

16.1

This Agreement and any dispute or claim arising out of or in connection with it
(whether contractual or non-contractual in nature, including claims in tort or
for breach of any Official Requirement) shall be governed by and construed in
accordance with English law.

 

 

16.2

All disputes or claims arising out of or relating to this Agreement shall be
subject to the exclusive jurisdiction of the English courts, to which the
Parties irrevocably submit.

 

 

16.3

The Parties waive any objection to the English courts on grounds that they are
an inconvenient or inappropriate forum to settle any such dispute.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS of the above the Parties have entered into this Agreement on the date
written at the head of this Agreement.

 

EXECUTED AND DELIVERED ) AS A DEED by VE TECHNOLOGY LIMITED     ) acting by: )  
    ) /s/ Jeremy J. Knight       Authorized Signatory                   in the
presence of:               Witness name:               Witness signature
Address:      

 

 

 

 

 

Occupation:

 

 

 

EXECUTED AND DELIVERED ) AS A DEED by ORBITAL GAS SYSTEMS) LIMITED )     acting
by: ) /s/ William J. Clough       Authorized Signatory                   in the
presence of:               Witness name:               Witness signature
Address:                                       Occupation:      

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1 – Patents

Case Title

 

Country

Status

Filing Date

Application number

Publication number

Patent number

Grant date

High-Pressure Fluid Pre- Heater Device

 

United Kingdom

Granted

12/02/2009

0902308.6

2467754

GB2467754

30/03/2014

Fluid Sampling Probe

 

United Kingdom

Granted

27/09/2010

1016214.7

2483931

2483931

23/12/2015

Sorbent Tube Holder

 

United Kingdom

Pending

20/04/2015

1506662.4

2537618

   

Sorbent Tube Holder

 

Europe

Pending

18/04/2016

16723804.7

3274703

   

Sorbent Tube Holder

 

United States

Pending

18/04/2016

15/567593

20180088092

   

High Pressure Sorbent Tube Apparatus

 

United Kingdom

Granted

05/05/2016

16726626.1

3281006

3281006

06/03/2019

High Pressure Sorbent Tube Apparatus

 

Netherlands

Granted

05/05/2016

16726626.1

3281006

3281006

06/03/2019

High Pressure Sorbent Tube Apparatus

 

United Kingdom

Pending

05/05/2015

1507688.8

2538080

   

Gas Sampling Probe

 

United Kingdom

Granted

10/12/2005

0525185.5

2433122

2433122

23/06/2008

Gas Probes

 

China

Granted

08/12/2006

201510054918.9

104833445

2015100549189

19/03/2019

Gas Probes

 

Eurasia

Granted

08/12/2006

200870032

200870032

015862

30/12/2011

Gas Probes

 

Europe

Pending

08/12/2006

06820464.3

1969331

   

Gas Probes

 

Europe

Pending

08/12/2006

18193676.6

3431947

   

Gas Probes

 

India

Granted

08/12/2006

2764KOLNP/2008

04/2009

296520

04/05/2018

Gas Probes

 

India

Pending

08/12/2006

201838014647

28/2018

   

Gas Probes

 

United States

Granted

08/12/2006

13/858056

20140130582

9528917

27/12/2016

Gas Probes - EnDet Ltd - Second Continuation Div

 

United States

Granted

08/12/2006

15/386616

20170102298

9,766,163

19/09/2017

Gas probes - EnDet Ltd - Third Continuation Div

 

United States

Pending

08/12/2006

15/705382

2018003597

   

 